DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Applicant’s submission filed 13 May 2021 [hereinafter Response], where:
Claims 1 and 11 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. § 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Patel et al., “Fast Mesh-Sorting in Multi-objective Optimization," pp. 936-41 (Int’l Federation of Automatic Control, 2015) [hereinafter Patel] in view of US Pat. No. 5,255,345, to Shaefer [hereinafter Shaefer], and US Patent 6651046 to Sato et al. [hereinafter Sato].
Patel teaches the invention as claimed through a stepwise implementation of a mesh-sort based Genetic Algorithm for minimization of all objectives. (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first full paragraph). Patel further teaches that the sorting mechanism for selection purposes can be used under any population based multiobjective approach. (Patel, left column of p. 937, ”1. Introduction”, first full paragraph).
Regarding claim 1, Patel teaches [a] method (Patel, Abstract), comprising: 
identifying, by one or more processors (Patel, left column of p. 939, “4.1 Performance Comparisons based on computational time”, first paragraph, teaches the major contribution of the proposed mesh-sort algorithm is visible when the convergence plot is made as a function of CPU time (that is, one or more processors) of a multi-objective heuristic system (Patel, left column of p. 936, “1. Introduction”, first paragraph, teaches that [m]ulti-objective optimization (MOO) (plurality objectives) is a class of optimization (multi-objective heuristic system)), a plurality of chromosomes (Patel, left column of p. 937, “2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, further teaches initializing (identifying) a population of size Np (that is, the population is plurality of chromosomes), and calculate the objective function value for each member of population (the plurality of chromosomes are associated with an optimization problem to optimize a plurality objectives)), wherein the plurality of chromosomes are associated with an optimization problem to optimize to a plurality of objectives (Patel, left column of p. 436, “1. Introduction”, first paragraph, teaches [MOO] is a class of optimization, which deals with multiple and conflicting objectives simultaneously. Some examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost (that is, an optimization problem to optimize to a plurality of objectives));
identifying, by one or more processors, one or more mesh objectives, the one or more mesh objectives associated with . . . an objective space of the optimization problem (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, teaches that [a] proposed mesh-sort based GA for minimization of all objectives has been summarized as follows, . . . (2) Calculate the objective function value for each member (that is, to be each, is identifying) of population (that is, the objective function value associated with each member of population, in which each member of the population is associated with . . . an objective space, and accordingly, the objective function value is one or more mesh objectives)), wherein the one or more mesh objectives (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, teaches that [a] proposed mesh-sort based GA for minimization of all objectives has been summarized as follows, . . . (2) Calculate the objective function value (that is, the one or more mesh objectives)) are different from the plurality of objectives (Patel, left column of p. 936, “1. Introduction”, first paragraph, teaches [MOO] is a class of optimization, which deals with multiple and conflicting objectives simultaneously (that is, as described in the preceding limitation, the “optimization problem” is to optimize the plurality of objectives); Examiner points out that from Patel, the objective function value (the one or more mesh objectives) is different from the plurality of objectives (that is, the class of optimization of Patel, which is an optimization problem to optimize to a plurality of objectives); see also Patel, left column of p. 936, “1. Introduction,” last partial paragraph, which teaches that [n]on-dominated sorting is an important component of pareto based multi-objective optimization . . . The remaining population members [of all the population members] are selected from the next higher rank pareto front depending upon the crowding distance criteria (that is, the crowding distance being the objective space);
[Examiner Note: the term “mesh objectives” is not defined by the claims or the specification. Accordingly, under the BRI of the term, the plain meaning of “mesh objectives” are those inclusive with the “objective space,” which space includes a “plurality of objectives” as well. The plain meaning of “mesh objectives” is not inconsistent with the specification (see, e.g., PGPUB ¶ 0126 recites “the mesh objectives may be criteria and/or metrics by which a chromosome in a relatively interesting part of the objective space may be identified”]);
ranking, by one or more processors according to the one or more mesh objectives, the plurality of chromosomes (Patel, right column of p. 937, “2.1 Mesh-weight assignment”, at Step 2, to assign rank (ranking) in descending order from Np (best) to 1 (worst) to all the grids along each objective dimension (according to the one or more mesh objectives). Note that each population member (plurality of chromosomes) carries rank along each of the m dimensions; also, Patel, left column of p. 937, “2. Proposed Mesh-Sort based GA for MOO”, second partial paragraph, teaches [using] mesh-weight assignment to sort the population for the selection (that is, by using the mesh-weight assignment, this is according to the one or more mesh objectives));
determining, by one or more processors and based at least in part on the ranking, that a first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches that the various fitness criteria (ranking) such as large pareto front uniformity (non-dominated and Pareto are synonymous) and the total span of the m objective functions (one or more mesh objectives) are also accounted for (determining) in the fitness value of the population member (a first chromosome is mesh non-dominated according to the one or more mesh objectives)); and
providing, by one or more processors, the first chromosome as a mesh chromosome (Patel, right column of p. 937, “2.1 Mesh-weight assignment”, Step 4, teaches to assign a weight of [the population member] Np (that is, chromosome) to the best member along each objective (providing the first chromosome as a mesh chromosome)), . . . .
Though Patel teaches the features of a mesh-sort algorithm for population based multi-objective optimization problems; Patel, however, does not explicitly teach-
* * *
. . . the one or more mesh objectives associated with one or more features of an objective space of the optimization problem, . . . ;
* * *
But Shaefer teaches -
* * *
. . . the one or more mesh objectives associated with one or more features of an objective space of the optimization problem (Shaefer, 26:53-62 & FIG. 30, teaches Figs. 30, 31, 32 illustrate, for a function optimization problem, how ARGOT adapts the internal representation of two parameters. . . . The graph represents a 2-dimensional slice of the 4-D solution space (that is, an objective space). Fig. 30 teaches (Examiner annotations in blocks):


    PNG
    media_image1.png
    700
    636
    media_image1.png
    Greyscale

[where Figure 30] shows contours (much like a topographic map) of the functional values of a 2-D slice of parameters P1 and P2. The solid contour lines represent valleys and the dotted contour lines represent peaks (that is, one or more features). The desired global solution is labeled "A" (that is, a mesh objective that is associated with one or more features) of the optimization problem (Shaefer at 1:14-16 teaches optimization techniques for finding the best solution to a problem (the optimization problem)) . . . ;
* * *
Patel and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method using heuristic arguments to find the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Patel pertaining multi-objective optimization with the objective space features of Shaefer.
The motivation for doing so is to capture optimums that will not “fall between the cracks” (Shaefer at 11:29-51).
Though Patel and Shaefer teach the feature of teaches the features of a mesh-sort algorithm for population based multi-objective optimization problems, in an association with one or more features of an objective space of the optimization problem, the combination of Patel and Shaefer, however, does not explicitly teach -
* * *
. . . wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem, wherein the mesh chromosome is used as a starting point for a second optimization problem.
But Sato teaches, by way of example, optimization problems relating to regular and irregular flight connections with relation to crew pattern generation -
* * *
. . . wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem, wherein the mesh chromosome is used as a starting point for a second optimization problem (Sato 3:27-47 teaches solution-seeking data, for example, as a chromosome, and receives an evaluation value as a fitness of the chromosome, and advances the optimization of the solution-seeking data while evolving the chromosome with a genetic algorithm [(GA)]. In such a configuration, the solution seeking unit determines a solution-seeking starting point of a solution to a problem model by using a first probability table . . . storing the information for stochastically determining the solution-seeking starting point, for example, when decoding a first gene of the chromosome. . . . . The solution seeking unit comprises a second probability table storing the information for stochastically determining the next search point (that is the mesh chromosome is used as a starting point for a second optimization problem), and advances the solution-seeking with a stochastic search method while using the second probability table; Sato 10:7-17 teaches, with respect to the probability tables, a connection from one flight to another is defined to be a variable, and a connectable candidate is searched as an option. Normally, a plurality of such options exist. However, the degree of preferableness of adopting each option is not always equal. Therefore, combinations of flights that are connected when an expert generates crew patterns are analyzed, and a feature of flights of a desirable combination is extracted (that is, the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem), and a probability table in which the feature is reflected on a selection probability of each option is generated)).
Patel, Shaefer and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method using heuristic arguments to find the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel and Shaefer pertaining multi-objective optimization associated with objective space features with the starting point selection of a chromosome of Sato.
The motivation for doing so is to accommodate the schedule complexity of a model over a long time period not otherwise capable of being handled by conventional techniques and the also include irregular operations, while also reducing optimization solution search times. (Sato 21:18-39).
Regarding claim 2, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 1 as described above.
Patel further teaches:
Identifying, by the one or more processors, the plurality of objectives (Patel left column of p. 936, ”1. Introduction”, first full paragraph, teaches that [m]ulti-objective optimization (MOO) is a class of optimization, which deals with multiple and conflicting objectives simultaneously. Some examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost (identifying the plurality of objectives),
ranking, by the one or more processors according to the plurality of objectives, the plurality of chromosomes (Patel, left column of p. 936, ”1.Introduction”, third partial paragraph, teaches that [i]n non-dominated sorting, all the population members (plurality of chromosomes) are classified into different ranks (ranking) of pareto fronts, with 1st rank pareto front closest to the true pareto front (ranking, according to the plurality of objectives, the plurality of chromosomes)); and
determining, by the one or more processors and based at least in part on the ranking, that a second chromosome among the plurality of chromosomes is mesh non- dominated according to the plurality of objectives, wherein the first chromosome and the second chromosome are different chromosomes (Patel, left column of p. 937, ”1.Introduction”, first partial paragraph, teaches dividing] the entire population into a multidimensional mesh in objective space. Here, the location of each population member in the mesh determines the quality of the population member (determining that a second chromosome among the plurality of chromosomes is mesh non-dominated according to the plurality of objectives); see also Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 4, further teaches that each population member carries rank along each of the m dimensions (determining, at least in part on the ranking)).
Regarding claim 3, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 1 as described above and Patel further teaches:
determining, by the one or more processors, a second chromosome based at least in part on the first chromosome, wherein the second chromosome comprises a potential mesh chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (5), teaches [c]arry out crossover and mutation of selected members (first chromosome) to produce Np children (determining a second chromosome based at least in part on the first chromosome); also, mutation of selected members is understood to transfer potential traits to the produced Np children (wherein the second chromosome comprises a potential mesh chromosome));
determining, by the one or more processors, one or more mesh objective values for the second chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (6), teaches to [calculate the objective function value for each member of the child population (determining one or more mesh objective values for the second chromosome));
identifying, by the one or more processors, based at least in part on a second ranking, that the second chromosome is mesh non-dominated (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (7), teaches to [sort the 2NP members (Np parents and Np children) using mesh-sort and select the best Np members (identifying, based at least in part on a second ranking, that the second chromosome is mesh non-dominated)); and
providing, by the one or more processors, the second chromosome as a second mesh chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (8), teaches the completion] of one generation. Stop if appropriate convergence criteria has been met (providing the second chromosome as a second mesh chromosome)). 
Regarding claim 4, the combination of Patel, Shaefer, and Sato teaches all the limitations as described in claim 1 above.
Shaefer teaches wherein the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem (Shaefer at 1: 49-66, teaches that [o]ne group of approaches to solving function optimization problems, called the homotopy methods, involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. In these so-called local homotopy methods, the iterative process may only move "downhill" (i.e., continually seek smaller values of the function), so that when the process reaches a minimum value, it is likely to be only a local minimum and thus not the desired global optimum (the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem)).
Patel, Shaefer, and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings Shaefer for solving function optimization problems based on homotopy methods into the teachings of Patel for multi-objective optimization, and the solving of a constraint satisfying optimization problem of Sato.
The motivation for doing so is to solve function optimization problems with homotopy methods, which involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. (Shaefer at 1: 59-60).
Regarding claim 5, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 1 as described above.
Patel further teaches determining that the first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives comprises determining that the first chromosome outperforms the other of the plurality of chromosomes according to a value corresponding to the first chromosome and associated with the one or more mesh objectives (Patel, right column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, teaches an additional weight is provided to a member having the best value along each dimension in the objective space (according to a value); Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 5, teaches that for the last objective dimension (according to the one or more mesh objectives), the best member (first chromosome) is chosen depending upon the 1st objective function (determining). Assign strip weight (sw) (value) equal to Np to the best member if it is improving (outperforms the other) in next dimension (determining that the first chromosome outperforms the other of the plurality of chromosomes according to a value corresponding to the first chromosome and associated with the one or more mesh objectives)).
Regarding claim 6, the combination of Patel, Shaefer, and Sato teaches all the limitations as described in claim 1 above.
Shaefer teaches determining that the first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives comprises comparing a first value corresponding to the first chromosome and the one or more mesh objectives to a second value corresponding to a chromosome stored in a mesh archive (Shaefer At 18: 57-60, teaches that [i]n the standard elitist operation, every generation the working population's best chromosome (first value corresponding to the first chromosome and the one or more mesh objectives) is compared (comparing) against the best parameters (second value corresponding to a chromosome stored in a mesh archive) and a new best chromosome is reintroduced if it has been lost; note also that Shaefer at 11:54-63, teaches a mesh where an [(Adaptive Representation Genetic optimizer Technique (ARGOT)] may reduce the resolution whenever it is not learning (convergence is high) thereby chunking the closely spaced discrete samples into a coarser mesh. . .. Once the best of the coarser values has been located (convergence is now low), ARGOT may then increase the resolution thereby allowing for a finer mesh to be sampled).
Patel, Shaefer, and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings Shaefer for solving function optimization problems based on homotopy methods into the teachings of Patel for multi-objective optimization, and the solving of a constraint satisfying optimization problem of Sato.
The motivation for doing so is to solve function optimization problems to allow for comparing a remembered chromosome from being altered by crossover or mutation. If the best chromosome in the current population has a better payoff than the remembered chromosome, a copy of the best chromosome is added to the current population. (Shaefer at 18: 11-17).
Regarding claim 7, the combination of Patel, Shaefer, and Sato teaches all the limitations as described in claim 1 above.
Shaefer teaches wherein the first chromosome is at least one of: (i) at or about a local minima in an objective space of the optimization problem; (ii) at or about a local maxima in the objective space of the optimization problem; or (iii) at or about a saddle point in the objective space of the optimization problem, wherein the first chromosome defines a boundary of a feature in an objective space of the optimization problem (Shaefer, at 26: 53-54, teaches a function optimization problem; further, Shaefer at 26:57-61, teaches that FIGS. 30, 31 and 32 illustrate, for a function optimization problem, how [Adaptive Representation Genetic Optimizer Technique (ARGOT)] adapts the internal representation of two parameters. The graphs represent a 2-dimennsional slice of the 4-D solution space. Fig. 30 shows contours (much like a topographic map) of the functional values of a 2-D slice of parameters PI and P2. The solid contour lines represent valleys (at or about a local minima in an objective space of the optimization problem) and the dotted contour lines represent peaks (at or about a local maxima in the objective space of the optimization problem); also, Shaefer, 8:21-23, teaches that the chromosomes are always left fresh to effectively explore the space that they span (first chromosome defines a boundary of a feature in an objective space of the optimization problem).
Patel, Shaefer, and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings Shaefer for solving function optimization problems based on homotopy methods into the teachings of Patel for multi-objective optimization, and the solving of a constraint satisfying optimization problem of Sato.
The motivation for doing so is to solve function optimization problems with homotopy methods, which involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. (Shaefer at 1:59-60).
Regarding claim 8, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 1 as described above.
Patel further teaches the optimization problem is a first optimization problem, and wherein the method further comprises:
determining, by the one or more processors, that a second optimization problem is to be performed (Patel, left column of p. 936, first full paragraph, teaches that [s]ome examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost. [Multi-objective optimization (MOO)] problems with conflicting objectives will have a set of solutions, which are called pareto optimal solutions (Steuer, 1989) (that is, determining that a second optimization problem is to be performed); and
generating, by the one or more processors based at least in part on the first chromosome, a second chromosome to be used in a starting population of chromosomes for the second optimization problem (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, at step 1, teaches (1) Initialize population of size Np (starting population of chromosomes for the second optimization problem)).
Regarding claim 9, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 8 as described above.
Patel further teaches wherein the second chromosome comprises a different set of decision variables relative to the first chromosome (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches [a] fitness value (decision variables) for each population member (includes first chromosome and second chromosome) is assigned depending upon the location of it in the m-dimensional mesh (different set of decision variables)).
Regarding claim 10, the combination of Patel, Shaefer, and Sato teaches all the limitations as described in claim 8 above.
Shaefer teaches generating a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive (Shaefer col. 18, II. 57-60, teaches that [i]n the standard elitist operation, every generation the working population's best chromosome (a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive) and a new best chromosome is reintroduced if it has been lost; note also that Shaefer col. 11, II. 54-63, teaches a mesh in which an [(Adaptive Representation Genetic optimizer Technique (ARGOT)] may reduce the resolution whenever it is not learning (convergence is high) thereby chunking the closely spaced discrete samples into a coarser mesh. .. . Once the best of the coarser values has been located (convergence is now low), ARGOT may then increase the resolution thereby allowing for a finer mesh to be sampled).
Patel, Shaefer, and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings Shaefer for solving function optimization problems based on homotopy methods into the teachings of Patel for multi-objective optimization, and the solving of a constraint satisfying optimization problem of Sato.
The motivation for doing so is to solve function optimization problems to allow for comparing a remembered chromosome from being altered by crossover or mutation. If the best chromosome in the current population has a better payoff than the remembered chromosome, a copy of the best chromosome is added to the current population. (Shaefer col. 18, II. 11-17).
Regarding claim 11, Patel teaches [a] system (Patel, right column of p. 938, ”4. Results and Discussion for Test Functions”, first paragraph), comprising:
a memory that stores computer-executable instructions (Patel, right column of p. 938, ”4. Results and Discussion for Test Functions”, first paragraph, teaches a [r]eal coded GA program for MOO developed in MATLAB 2011 is used in this work (a memory that stores computer-executable instructions); 
at least one processor configured to access the memory, wherein the at least one processor is further configured to execute the computer-executable instructions to (Patel, left column of p. 939, “4.1 Performance comparisons based on computational time”, teaches CPU time (at least one processor configured to access the memory):
identify a plurality of chromosomes (Patel, left column of p. 937, “2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, further teaches initializing (that is, identify) a population of size Np (that is, the population is plurality of chromosomes)), wherein the plurality of chromosomes are associated with an optimization problem to optimize to a plurality objectives ((Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, further teaches initializing (identifying) a population of size Np (plurality of chromosomes), and calculate the objective function value for each member of population (the plurality of chromosomes are associated with an optimization problem to optimize to a plurality objectives));
identify one or more mesh objectives, the one or more mesh objectives associated with . . . an objective space of the optimization problem (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, teaches that [a] proposed mesh-sort based GA for minimization of all objectives has been summarized as follows, . . . (2) Calculate the objective function value (that is, identifying) for each member of population (that is, the objective function value associated with each member of population, in which each member of the population is associated with . . . an objective space, and accordingly, the objective function value is one or more mesh objectives)), wherein the one or more mesh objectives (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, teaches that [a] proposed mesh-sort based GA for minimization of all objectives has been summarized as follows, . . . (2) Calculate the objective function value (that is, the one or more mesh objectives)) are different from the plurality of objectives (Patel, left column of p. 436, “1. Introduction”, first paragraph, teaches [MOO] is a class of optimization, which deals with multiple and conflicting objectives simultaneously (that is, as described in the preceding limitation, the “optimization problem” is to optimize the plurality of objectives); Examiner points out that from Patel, the objective function value (the one or more mesh objectives) is different from the plurality of objectives (that is, the class of optimization of Patel, which is an optimization problem to optimize to a plurality of objectives) ; see also Patel, left column of p. 936, “1. Introduction,” last partial paragraph, which teaches that [n]on-dominated sorting is an important component of pareto based multi-objective optimization . . . The remaining population members [of all the population members] are selected from the next higher rank pareto front depending upon the crowding distance criteria (that is, the crowding distance being the objective space);
[Examiner Note: the term “mesh objectives” is not defined by the claims or the specification. Accordingly, under the BRI of the term, the plain meaning of “mesh objectives” are those inclusive with the “objective space,” which space includes a “plurality of objectives” as well. The plain meaning of “mesh objectives” is not inconsistent with the specification (see, e.g., PGPUB ¶ 0126 recites “the mesh objectives may be criteria and/or metrics by which a chromosome in a relatively interesting part of the objective space may be identified”]);
rank, according to the one or more mesh objectives, the plurality of chromosomes (Patel, right column of p. 937, “2.1 Mesh-weight assignment”, at Step 2, to assign rank (that is, by definition, rank) in descending order from Np (best) to 1 (worst) to all the grids along each objective dimension (according to the one or more mesh objectives). Note that each population member (plurality of chromosomes) carries rank along each of the m dimensions; also, Patel, left column of p. 937, “2. Proposed Mesh-Sort based GA for MOO”, second partial paragraph, teaches [using] mesh-weight assignment to sort the population for the selection (that is, by using the mesh-weight assignment, this is according to the one or more mesh objectives));
determine, based at least in part on the ranking, that a first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches that the various fitness criteria (ranking) such as large pareto front uniformity (non-dominated and Pareto are synonymous) and the total span of the m objective functions (one or more mesh objectives) are also accounted for (determining) in the fitness value of the population member (a first chromosome is mesh non-dominated according to the one or more mesh objectives)), and
provide the first chromosome as a mesh chromosome (Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 4, teaches to assign a weight of [the population member] Np (that is, chromosome) to the best member along each objective (providing the first chromosome as a mesh chromosome)), . . . .
Though Patel teaches the features of a mesh-sort algorithm for population based multi-objective optimization problems; Patel, however, does not explicitly teach -
* * *
. . . the one or more mesh objectives associated with one or more features of an objective space of the optimization problem . . . ;
* * *
But Shaefer teaches -
* * *
. . . the one or more mesh objectives associated with one or more features of an objective space of the optimization problem (Shaefer, 26:53-62 & FIG. 30, teaches Figs. 30, 31, 32 illustrate, for a function optimization problem, how ARGOT adapts the internal representation of two parameters. . . . The graph represents a 2-dimensional slice of the 4-D solution space (that is, an objective space). Fig. 30 teaches (Examiner annotations in blocks):


    PNG
    media_image1.png
    700
    636
    media_image1.png
    Greyscale

[where Figure 30] shows contours (much like a topographic map) of the functional values of a 2-D slice of parameters P1 and P2. The solid contour lines represent valleys and the dotted contour lines represent peaks (that is, one or more features). The desired global solution is labeled "A" (that is, a mesh objective that is associated with one or more features) of the optimization problem); Shaefer at 1:14-16 teaches optimization techniques for finding the best solution to a problem (the optimization problem)) . . . ;
* * *
Patel and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method using heuristic arguments to find the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Patel pertaining multi-objective optimization with the objective space features of Shaefer.
The motivation for doing so is to capture optimums that will not “fall between the cracks” (Shaefer at 11:29-51).
Though Patel and Shaefer teach the feature of teaches the features of a mesh-sort algorithm for population based multi-objective optimization problems, in an association with one or more features of an objective space of the optimization problem, the combination of Patel and Shaefer, however, does not explicitly teach -
* * *
. . . wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem, wherein the mesh chromosome is used as a starting point for a second optimization problem.
But Sato teaches, by way of example, optimization problems relating to regular and irregular flight connections with relation to crew pattern generation -
* * *
. . . wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem, wherein the mesh chromosome is used as a starting point for a second optimization problem (Sato 3:27-47 teaches solution-seeking data, for example, as a chromosome, and receives an evaluation value as a fitness of the chromosome, and advances the optimization of the solution-seeking data while evolving the chromosome with a genetic algorithm [(GA)]. In such a configuration, the solution seeking unit determines a solution-seeking starting point of a solution to a problem model by using a first probability table . . . storing the information for stochastically determining the solution-seeking starting point, for example, when decoding a first gene of the chromosome. . . . . The solution seeking unit comprises a second probability table storing the information for stochastically determining the next search point (that is the mesh chromosome is used as a starting point for a second optimization problem), and advances the solution-seeking with a stochastic search method while using the second probability table; Sato 10:7-17 teaches, with respect to the probability tables, a connection from one flight to another is defined to be a variable, and a connectable candidate is searched as an option. Normally, a plurality of such options exist. However, the degree of preferableness of adopting each option is not always equal. Therefore, combinations of flights that are connected when an expert generates crew patterns are analyzed, and a feature of flights of a desirable combination is extracted (that is, the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem), and a probability table in which the feature is reflected on a selection probability of each option is generated)).
Patel, Shaefer and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method using heuristic arguments to find the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel and Shaefer pertaining multi-objective optimization associated with objective space features with the starting point selection of a chromosome of Sato.
The motivation for doing so is to accommodate the schedule complexity of a model over a long time period not otherwise capable of being handled by conventional techniques and the also include irregular operations, while also reducing optimization solution search times. (Sato 21:18-39).
Regarding claim 12, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 11 as described above.
Patel further teaches to:
identify the plurality of objectives (Patel left column of p. 936, ”1. Introduction”, first full paragraph, teaches that [m]ulti-objective optimization (MOO) is a class of optimization, which deals with multiple and conflicting objectives simultaneously. Some examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost (identifying a plurality of objectives),
rank, according to the plurality of objectives, the plurality of chromosomes (Patel, left column of p. 936, ”1. Introduction”, third partial paragraph, teaches that [i]n non-dominated sorting, all the population members (plurality of chromosomes) are classified into different ranks (ranking) of pareto fronts, with 1st rank pareto front closest to the true pareto front (ranking, according to the plurality of objectives, the plurality of chromosomes)); and
determine, based at least in part on the ranking, that a second chromosome among the plurality of chromosomes is mesh non- dominated according to the plurality of objectives, wherein the first chromosome and the second chromosome are different chromosomes (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches dividing] the entire population into a multidimensional mesh in objective space. Here, the location of each population member in the mesh determines the quality of the population member (determining that a second chromosome among the plurality of chromosomes is mesh non-dominated according to the plurality of objectives); see also Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 4, further teaches that each population member carries rank along each of the m dimensions (determining, at least in part on the ranking)).
Regarding claim 13, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 11 as described above.
Patel further teaches to:
determine a second chromosome based at least in part on the first chromosome, wherein the second chromosome comprises a potential mesh chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (5), teaches [carry out crossover and mutation of selected members (first chromosome) to produce Np children (determining a second chromosome based at least in part on the first chromosome); also, mutation of selected members is understood to transfer potential traits to the produced Np children (wherein the second chromosome comprises a potential mesh chromosome));
determine one or more mesh objective values for the second chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (6), teaches to [calculate the objective function value for each member of the child population (determining one or more mesh objective values for the second chromosome));
identify, based at least in part on a second ranking, that the second chromosome is mesh non-dominated (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (7), teaches to [s]ort the 2NP members (Np parents and Np children) using mesh-sort and select the best Np members (identifying, based at least in part on a second ranking, that the second chromosome is mesh non-dominated)); and
provide the second chromosome as a second mesh chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (8), teaches the completion] of one generation. Stop if appropriate convergence criteria has been met. (providing the second chromosome as a second mesh chromosome)).
Regarding claim 14, the combination of Patel, Shaefer, and Sato teaches all the limitations as described in claim 11 above.
Shaefer teaches wherein the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem (Shaefer at col. 1, II. 49-66, teaches that [o]ne group of approaches to solving function optimization problems, called the homotopy methods, involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. In these so-called local homotopy methods, the iterative process may only move "downhill" (i.e., continually seek smaller values of the function), so that when the process reaches a minimum value, it is likely to be only a local minimum and thus not the desired global optimum (the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem)).
Patel, Shaefer, and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings Shaefer for solving function optimization problems based on homotopy methods into the teachings of Patel for multi-objective optimization, and the solving of a constraint satisfying optimization problem of Sato.
The motivation for doing so is to solve function optimization problems with homotopy methods, which involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. (Shaefer col. 1, II. 59-60).
Regarding claim 15, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 11 as described above.
Patel further teaches determining that the first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives comprises determining that the first chromosome outperforms the other of the plurality of chromosomes according to a value corresponding to the first chromosome and associated with the one or more mesh objectives (Patel, right column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, teaches an additional weight is provided to a member having the best value along each dimension in the objective space (according to a value); Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 5, teaches that for the last objective dimension (according to the one or more mesh objectives), the best member (first chromosome) is chosen depending upon the 1st objective function (determining). Assign strip weight (sw) (value) equal to Np to the best member if it is improving (outperforms the other) in next dimension (determining that the first chromosome outperforms the other of the plurality of chromosomes according to a value corresponding to the first chromosome and associated with the one or more mesh objectives)).
Regarding claim 16, the combination of Patel, Shaefer, and Sato teaches all the limitations as described in claim 11 above.
Shaefer teaches wherein the at least one processor is configured to determine that the first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives comprises comparing a first value corresponding to the first chromosome and the one or more mesh objectives to a second value corresponding to a chromosome stored in a mesh archive (Shaefer col. 18, II. 57-60, teaches that [i]n the standard elitist operation, every generation the working population's best chromosome (first value corresponding to the first chromosome and the one or more mesh objectives) is compared (comparing) against the best parameters (second value corresponding to a chromosome stored in a mesh archive) and a new best chromosome is reintroduced if it has been lost; note also that Shaefer col. 11,11. 54-63, teaches a mesh where an [(Adaptive Representation Genetic optimizer Technique (ARGOT)] may reduce the resolution whenever it is not learning (convergence is high) thereby chunking the closely spaced discrete samples into a coarser mesh. . .. Once the best of the coarser values has been located (convergence is now low), ARGOT may then increase the resolution thereby allowing for a finer mesh to be sampled).
Patel, Shaefer, and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings Shaefer for solving function optimization problems based on homotopy methods into the teachings of Patel for multi-objective optimization, and the solving of a constraint satisfying optimization problem of Sato.
The motivation for doing so is to solve function optimization problems to allow for comparing a remembered chromosome from being altered by crossover or mutation. If the best chromosome in the current population has a better payoff than the remembered chromosome, a copy of the best chromosome is added to the current population. (Shaefer col. 18, II. 11-17).
Regarding claim 17, the combination of Patel, Shaefer, and Sato teaches all the limitations as described in claim 11 above.
Shaefer teaches wherein the first chromosome is at least one of: (i) at or about a local minima in an objective space of the optimization problem; (ii) at or about a local maxima in the objective space of the optimization problem; or (iii) at or about a saddle point in the objective space of the optimization problem, wherein the first chromosome defines a boundary of a feature in an objective space of the optimization problem (Shaefer, col. 26, II. 53-54, teaches a function optimization problem; further, Shaefer col. 26, II. 57-61, teaches that FIGS. 30, 31 and 32 illustrate, for a function optimization problem, how [Adaptive Representation Genetic Optimizer Technique (ARGOT)] adapts the internal representation of two parameters. The graphs represent a 2-dimennsional slice of the 4-D solution space. Fig. 30 shows contours (much like a topographic map) of the functional values of a 2-D slice of parameters PI and P2. The solid contour lines represent valleys (at or about a local minima in an objective space of the optimization problem) and the dotted contour lines represent peaks (at or about a local maxima in the objective space of the optimization problem); also, Shaefer, col. 8, II. 21-23, teaches that the chromosomes are always left fresh to effectively explore the space that they span (first chromosome defines a boundary of a feature in an objective space of the optimization problem).
Patel, Shaefer, and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings Shaefer for solving function optimization problems based on homotopy methods into the teachings of Patel for multi-objective optimization, and the solving of a constraint satisfying optimization problem of Sato.
The motivation for doing so is to solve function optimization problems with homotopy methods, which involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. (Shaefer col. 1, II. 59-60).
Regarding claim 18, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 11 as described above.
Patel further teaches to:
determine that a second optimization problem is to be performed (Patel, left column of p. 936, first full paragraph, teaches that [s]ome examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost. [Multi-objective optimization (MOO)] problems with conflicting objectives will have a set of solutions, which are called pareto optimal solutions (Steuer, 1989) (determining that a second optimization problem is to be performed)); and
generate, based at least in part on the first chromosome, a second chromosome to be used in a starting population of chromosomes for the second optimization problem (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, teaches (1) Initialize population of size Np (starting population of chromosomes for the second optimization problem)).
Regarding claim 19, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 18 as described above.
Patel further teaches wherein the second chromosome comprises a different set of decision variables relative to the first chromosome (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches [a] fitness value (decision variables) for each population member (includes first chromosome and second chromosome) is assigned depending upon the location of it in the m-dimensional mesh (different set of decision variables)).
Regarding claim 20, the combination of Patel, Shaefer, and Sato teaches all the limitations as described in claim 18 above.
Shaefer teaches wherein the at least one processor is further configured to execute the computer-executable instructions to generate a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive (Shaefer col. 18, II. 57-60, teaches that [i]n the standard elitist operation, every generation the working population's best chromosome (a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive) and a new best chromosome is reintroduced if it has been lost; note also that Shaefer col. 11, II. 54-63, teaches a mesh in which an [(Adaptive Representation Genetic optimizer Technique (ARGOT)] may reduce the resolution whenever it is not learning (convergence is high) thereby chunking the closely spaced discrete samples into a coarser mesh. .. . Once the best of the coarser values has been located (convergence is now low), ARGOT may then increase the resolution thereby allowing for a finer mesh to be sampled).
Patel, Shaefer, and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings Shaefer for solving function optimization problems based on homotopy methods into the teachings of Patel for multi-objective optimization, and the solving of a constraint satisfying optimization problem of Sato.
The motivation for doing so is to solve function optimization problems to allow for comparing a remembered chromosome from being altered by crossover or mutation. If the best chromosome in the current population has a better payoff than the remembered chromosome, a copy of the best chromosome is added to the current population. (Shaefer col. 18, II. 11-17).
Response to Arguments
6.	Applicant’s arguments with respect to pending claims 1-20 have been fully considered. Examiner responds below. To the extent that Examiner’s earlier response addresses the Applicant’s arguments, the Examiner refers Applicant to the Non-Final Office Action filed 19 November 2020.
7.	Applicant argues “that Patel, Shaefer, or the combination thereof fails to teach or suggest ‘providing, by the one or more processors, the first chromosome, wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem, wherein the mesh chromosome is used as a starting point for a second optimization problem, as recited in independent claim 1.” (Response at p. 8).
Examiner agrees. Sato is cited as teaching the feature of the mesh chromosome of Applicant’s amended claims, as set out above in detail.
8.	Applicant argues “[h]owever, ‘divid[ing] the entire population into a multidimensional mesh in objective space,’ as described by Patel is not the same or similar to ‘identifying . . . one or more mesh objectives.’ Additionally, the ‘m objective functions’ of Patel do not teach or suggest ‘one or more mesh objectives,’ of independent claim 1. The ‘multidimensional mesh’ of Patel is used to assign ‘[a] fitness value for each population member . . . depending upon the location of it in the m-dimensional mesh.’” (Response at pp. 10-11).
Examiner respectfully disagrees because the claims nor the specification define the term “mesh objective,” nor does it appear as a term of art based upon a search of NPL sources. Simply put, a “mesh objective” is one that is 
“associated with one or more features of an objective space of the optimization problem, wherein the one or more mesh objectives are different from the plurality of objectives” 
(see, e.g., instant claim 1, ll. 5-7). Without more, under the BRI of the term, words of the claim must be given their plain meaning. The plain meaning of “mesh objective” is simply one that is associated with features of an objective space, and one that is different from the plurality of objectives. Accordingly, the term “mesh objective” reads on the teachings of Patel because of the generous BRI afforded by the instant claims.
Such a plain meaning of the term is not inconsistent with the Specification (see MPEP § 2111.01), which provides open-ended, and non-limiting, meaning of “mesh objectives”:
“[m]esh objectives (e.g., different from the optimization objectives) may be used for the purposes of identifying appropriate mesh chromosomes.” (PGPUB 0025), 
“The mesh objectives may be different from the objectives of the overall optimization problem. For example, the mesh objectives may try to find local minima, maxima, saddle points, regions of steep gradients, regions of shallow gradients, or the like. These mesh objectives may be the slope based on differentials of objectives compared to next nearest neighbor chromosomes in the population of chromosomes.” (PGPUB ¶ 0088),
“[m]esh objectives (e.g., different from the optimization objectives) may be used for the purposes of identifying appropriate mesh chromosomes.” (PGPUB ¶ 0126).
Patel teaches “divid[ing] the entire population into a multidimensional mesh in objective space. Here, the location of each population member in the mesh determines the quality of the population member. A fitness value for each population member is assigned depending upon the location of it in the m-dimensional mesh.” (Patel, left column of p. 937, ”1.Introduction”, first partial paragraph). In this regard, the claims do not specify the manner in which “identifying . . . mesh objectives” occurs, simply that such mesh objectives are (a) “associated,” and (b) that they are “different,” per Applicant’s instant claims (see, e.g., instant claim 1, ll. 5-7). 
Accordingly, the instant claims read on the teachings of Patel, which by dividing (that is, identifying)” the entire population of Patel into a multidimensional (m-dimensional) mesh, “mesh objectives” are associated with features of the “objective space of the optimization problem,” and upon such dividing, each of the m-dimensional mesh of Patel “are different from the plurality of objectives” of Applicant’s instant claims.
Though the specification recites examples of mesh objectives (see, e.g., Specification ¶¶ 0088, 0126, 0143), and the Applicant’s claims are interpreted in light of the specification, limitations from the specification are not read into the Applicant’s claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993). 
9.	Applicant argues “‘[a]dditionally, an ‘objective function value’ of Patel is not an objective, and much less ‘the one or more mesh objectives,’ as recited in amended independent claim 1. The ‘objective function value’ in Shaefer is what is being optimized, while an objective relates to how (e.g., maximize, minimize, etc.) the ‘objective function value is to be optimized.’ The Shaefer also does not teach or suggest this feature. As a result, Patel, individually or in combination with Shaefer, fails to teach or suggest ‘identifying, by the one or more processors, one or more mesh objectives, the one or more mesh objectives associated with one or more features of an objective space of the optimization problem,’ as recited in amended independent claim 1.” (Response at p. 11).
Examiner respectfully disagrees in view of the discussion above with respect to “mesh objective.” Moreover, Examiner submits that because the term “mesh objective” is not defined by the claims or the specification, the resulting expansive scope afforded by the BRI of the term indeed reads on the “objective function value” of Patel, particularly as “each member of a population (that is, chromosome) has a fitness value assigned depending upon the location of it in the Npm-dimensional mesh [objective].” (Patel, left column of p. 937, “2. Proposed Mesh-Sort based GA for MOO, last partial paragraph).
Shaefer teaches optimization techniques for finding the best solution to a problem of the kind that has a number of possible solutions. (Shaefer 1:14-16). Though Applicant argues that “[t]he ‘objective function value’ in Shaefer is what is being optimized, while an objective relates to how (e.g., maximize, minimize, etc.) the ‘objective function value is to be optimized,’” However, the instant claims do not teach optimizing, but merely recite “an optimization problem to optimize to a plurality of objectives.” (instant claim 1, l. 2). Further, Shaefer does teach optimization techniques to find the best solution to a problem.
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
(US Patent 5222192 to Shaefer) teaches the tokens each comprise a string of characters, the representational scheme defines the number of characters in the string (the number corresponds, e.g., to the resolution with which the values of the tokens represent possible solutions), and at least one operator is invoked for adjusting the number of characters in order to change the resolution. In some embodiments, the operator is invoked on the basis of a measurement of convergence of the population of tokens.
(US Published Application 20020120407 to Stevens) teaches genetic algorithms provide an initial population of attempted solutions, in which the population of attempted solutions includes individuals having associated chromosomes.
(US Published Application 20150170051 to Bufe et al.) teaches applying a genetic algorithm to semantic sentiment analysis with corresponding desired sentiment analysis values for a given domain to form a trained sentiment analysis model.
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122